IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

COSTEL G. SERBAN,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5278

HSBC BANK, USA, NA, AS
TRUSTEE FOR NOMURA
ASSET ACCEPTANCE
CORPORATION MORTGAGE
PASS THROUGH
CERTIFICATES, SERIES 2005-
AR5,

      Appellee.

_____________________________/

Opinion filed July 2, 2015.

An appeal from the Circuit Court for Okaloosa County.
Keith Brace, Judge.

Steven W. Copus, of Copus & Copus, P.A., Shalimar, and George M. Gingo, and
James Orth, Jr., of Gingo & Orth, P.A., Titusville, for Appellant.

Elizabeth T. Frau, of Ronald R. Wolfe & Associates, P.L., Tampa, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, SWANSON, and MAKAR, JJ., CONCUR.